232 F.3d 823 (11th Cir. 2000)
Roberta SANTINI, M.D., Plaintiff-Appellant,v.CLEVELAND CLINIC FLORIDA, Defendant-Appellee.
No. 99-13897.
United States Court of Appeals, Eleventh Circuit.
November 6, 2000.November 16, 2000.

Appeal from the United States District Court for the Southern District of  Florida. (No. 98-06559-CV-WJZ), Barry S. Seltzer, Judge.
Before EDMONDSON and MARCUS, Circuit Judges, and RESTANI*, Judge.
PER CURIAM:


1
This appeal arises from the September 2, 1999, Order of the United States  District Court for the Southern District of Florida granting summary judgment to  defendant Cleveland Clinic Florida ("the Clinic"). Plaintiff-appellant Roberta  Santini, M.D. ("Santini") contends that the district court erred in concluding  first that her federal claims were time-barred and second that no basis existed  for an equitable tolling of the statutory filing period. We affirm.

BACKGROUND

2
In late February of 1997, Santini filed a Charge of Discrimination ("Charge")  with the Equal Employment Opportunity Commission ("EEOC") and the Broward County  Human Rights Division against the Clinic for gender and age discrimination. On  May 8, 1997, Santini amended the Charge to add a claim of retaliatory discharge.  In response to the Charge, the EEOC issued a "Dismissal and Notice of Right to  Sue" ("Notice"). Santini received the Notice on or before February 2, 1998. An  associate at the law firm representing her informed the EEOC that the Notice was  undated, so the EEOC issued a second Notice dated March 2, 1998.


3
On May 29, 1998, Santini filed a complaint with the U.S. District Court for the  Southern District of Florida under Title VII of the Civil Rights Act of 1964  ("Title VII"), 42 U.S.C  2000e et seq. (1994), and the Age Discrimination in  Employment Act ("ADEA"), 29 U.S.C.  626 (1967). On September 2, 1999, the  district court granted defendant's motion for summary judgment on Santini's  federal claims, finding, inter alia, that (1) Santini's federal claims were  time-barred because she failed to file her complaint within 90 days of receipt  of the Notice, and (2) no basis existed for an equitable tolling of the  statutory filing period. The court considers whether the district court erred in  granting summary judgment for the Clinic on Santini's claims.1

DISCUSSION

4
The court reviews the district court's grant of summary judgment de novo. See  Gordan v. Cochran, 116 F.3d 1438, 1439 (11th Cir.1997). Title VII and ADEA  actions may not be brought more than 90 days after a complainant has adequate  notice that the EEOC has dismissed the Charge. See, e.g., Zillyette v. Capital  One Fin. Corp., 179 F.3d 1337, 1339-41 (11th Cir.1999).2 A second Notice tolls  the limitation period only if the EEOC issues such Notice pursuant to a  reconsideration on the merits under 29 C.F.R.  1601.21(b), (d). See, e.g.,  Gitlitz v. Compagnie Nationale Air France, 129 F.3d 554, 557 (11th Cir.1997)  ("[A] second EEOC letter ... [is] not effective if there [is] no  reconsideration") (citing Gonzalez v. Firestone Tire & Rubber, 610 F.2d 241, 246  (5th Cir.1980)). Here, the EEOC reissued a Notice merely to correct a technical  defect rather than pursuant to a reconsideration of the Charge. Because the  issuance of a second Notice on March 2, 1998 is immaterial, the district court  did not err in finding that Santini's federal claims were time-barred.


5
As a matter of law, receipt of a second EEOC Notice does not constitute grounds  for equitable tolling where a party has actual knowledge of the first Notice.  See Ball v. Abbott Advertising, Inc., 864 F.2d 419, 421 (6th Cir.1988) (noting  that "[a]ctual notice destroys any possible basis for applying the 'equitable  tolling' doctrine"). At the summary judgment hearing held June 1, 1999, Santini  acknowledged that she had actual knowledge of the first Notice. Therefore, the  district court properly found equitable tolling inapplicable. Accordingly, the  court affirms the district court's grant of summary judgment.


6
AFFIRMED.



NOTES:


*
 Honorable Jane A. Restani, Judge, United States Court of International Trade,  sitting by designation.


1
 The district court also issued an Order Imposing Sanctions on Santini's trial  counsel Bartley C. Miller ("Miller") for "concealing critical evidence,  advancing spurious arguments, submitting misleading affidavits and testimony."  Because the magistrate judge has not yet reduced the sanctions order to a  specific sum, the order is not final and the court lacks jurisdiction over  Miller's appeal. Traveler's Ins. Co. v. Liljeberg Enterprises Inc., 38 F.3d  1404, 1413 n. 18 (5th Cir.1994) ("an order awarding attorney's fees or costs is  not reviewable on appeal until the award is reduced to a sum certain") (quoting  Southern Travel Club, Inc. v. Carnival Air Lines, Inc., 986 F.2d 125, 131 (5th  Cir.1993)). Therefore, the court does not reach the issue of sanctions.


2
 Title VII provides that "[w]ithin ninety days after the giving of ... notice [of  dismissal of the charge] a civil action may be brought against the respondent  named in the charge ... by the person claiming to be aggrieved...." 42 U.S.C   2000e-5(f)(1). Similarly, the ADEA provides that "[a] civil action may be  brought under this section by a person ... against the respondent named in the  charge within 90 days after the date of the receipt of ... notice [of dismissal  of the charge]." 29 U.S.C.  626(e).